Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronni Jillions on 12/13/2021.

The application has been amended as follows: 
Claim 2 – in line 3, “a seat surface” has been deleted and in its place –the seat surface— has been inserted, 
	in line 3, “a backrest” has been deleted and in its place –the backrest— has been inserted, and
in line 3, “a foot part” has been deleted and in its place –the foot part— has been inserted.

Claim 3 – in line 2, “the adjustment” has been deleted and in its place                   –adjustment— has been inserted.

Claim 5 – in line 2, “the adjustment means are” has been deleted and in its place –the control panel is— has been inserted.
  
Claim 6 - in line 2, “the current user” has been deleted and in its place – a current user— has been inserted.

Claim 7 – in line 4, “display means” has been deleted and in its place –display screen—has been inserted.

Claim 11 – in line 2, “adjustment means” has been deleted and in its place           –control panel—  has been inserted.

In the Abstract, in line 4, “adjusting means” has been deleted and in its place       –control panel—has been inserted,
In line 6, “means” has been deleted and in its place –screen—has been inserted, and     in line 7, “adjusting means” has been deleted and in its place –control panel—has been inserted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791